 



Exhibit 10.11(b)
Schedule of Executives with
Continuity Agreements

              Title   Name   Years/Comp*
Chairman, President and Chief Executive Officer
  Stephen D. Newlin     3  
 
           
Senior Vice President and General Manager, Distribution
  Michael L. Rademacher     3  
 
           
Senior Vice President , Chief Legal Officer and Secretary
  Wendy C. Shiba     3  
 
           
Senior Vice President and Chief Information and Human Resources Officer
  Kenneth M. Smith     3  
 
           
Senior Vice President and Chief Financial Officer
  W. David Wilson     3  
 
           
Senior Vice President, Commercial Development
  Michael E. Kahler     3  
 
           
Senior Vice President and General Manager, Vinyl Compounds
  Robert M. Rosenau     3  
 
           
Senior Vice President and General Manager, Colors and Engineered Materials,
Europe and Asia
  Bernard P. Baert     2  
 
           
Vice President and General Manager, Producer Services
  Patrick F. Burke     1  
 
           
Vice President and General Manager, Specialty Resins
  Francois S. Cote     1  
 
           
Vice President and General Manager, North America Engineered Materials
  Craig M. Nikrant     1  
 
           
Vice President and General Manager, North America Color and Additive
Masterbatches
  John V. Van Hulle     1  
 
           
Vice President, Research and Innovation
  Cecil Chappelow     1  
 
           
Vice President, Scientific Development
  Roger W. Avakian     1  
 
           
Vice President, Investor Relations and Communications
  Dennis A. Cocco     1  
 
           
Vice President and General Manager, Polymer Coating Systems
  Daniel L. Kickel     1  
 
           
Treasurer
  John L. Rastetter     1  

 

*   Years of compensation payable upon change of control.

 